GILL, T.
*173Statement. *172In this case a writ of certiorari was sued out of the lower court, the purpose of which was to quash certain proceedings had before the respondent, as county school commissioner, whereby the relator’s district was dismembered by cutting off a portion of its territory and adding it *173to another adjacent district and dividing the remainder into two districts. In the return the respondent set out in detail the proceedings as they originated in the different school districts, and as they were conducted before him; and thereupon relator filed its motion to quash the return and proceedings, because not conducted according to law and because they showed that respondent never acquired jurisdiction of the matters in which he assumed to act.
At the trial below the circuit court overruled the •motion to quash, and from a judgment in respondent’s favor j relator has appealed.
Erom a map accompanying the briefs, it seems that relator’s district (No. 2) had within its boundaries about twelve square miles of territory. Just before the annual' school meeting in April of this (1898) year movements were inaugurated, first to reduce this territory by detaching a strip half a mile wide from its north side and attaching same to the adjacent district number 6, and then further to divide the remainder into two separate districts by a line running east and west.
To accomplish this the statute makes it “the duty of the district clerk of each district affected, upon the reception of a petition desiring such change, and signed by ten qualified voters residing in any district affected thereby, to post a notice of such desired change in at least five public places in each district interested, fifteen days prior to the time of the annual meeting; and the voters when assembled shall decide such question by a majority vote of those who vote upon such proposition. If the assent to such change be given by all the annual meetings of the various districts thus voting, or of the part of the district to be divided, each part voting separately, the district or districts shall be deemed formed, or the boundary lines thus changed from that date; but if a part of the district to be divided, or one *174or more of the districts affected, vote in favor of snch change, and the remaining part of the district to be divided, or one or more of the districts affected, vote against snch change, the matter may be referred to the county commissioner for his decision; and upon snch appeal being filed with him in writing, within five days after the annual meeting, he shall proceed to inform himself as to the necessity of such proposed change, and his decision shall be final; but in making such change, his decision in all cases shall conform to the proposition contained in the notices and voted upon at the annual meeting.” It is then made the duty of the commissioner on or before the last day of April to transmit his decision to the clerks of the districts affected, whose duties are to record the same. See R. S. 1889, sec. 7972, as amended; Laws 1895, p. 267.
Schools: change of boundaries: jurisdiction: commissioner's decision. The controlling question is, was the foregoing statute complied with ? If so, and the respondent, county commissioner, made his decision thereon, then such decision is final. In other words, if such proceedings were had as gave jurisdiction to the school commissioner, in this matter of dividing said school district, then the statute makes his decision final and conclusive, provided however that the division thus made by the commissioner shall conform to the propositions submitted to the voters of such districts.
We have carefully examined the return with attached papers and find that the law has been substantially complied with. The matters submitted embraced two propositions- — one to detach a strip off the north side of district 2 and attach same to district 6, and the other proposition was to divide the remainder of district 2 so as to create another district called district 1. Complying with the statute it appears that two petitions of qualified voters were presented to the clerks and that they posted notices definitely and correctly setting out the proposed changes, and warning voters *175that such propositions would be submitted at the approaching school elections. These were posted at the places and for the length of time required by the statute. At said elections no two districts, or parts thereof affected, concurred by a majority vote in favor of such changes. Thereupon in due season the two propositions were “referred to the county commissioner for his decision.” He then proceeded “to inform himself as to the necessity of the proposed changes;” and within the period fixed by the statute, decided in favor of the changes proposed and transmitted his judgment thereon to the respective district,clerks.
-: description. Relator’s counsel object to the sufficiency of the description of that part of district 2 to be detached and annexed to district 6, as well as the description of that part of district 2 cut off the south side thereof and formed into another and new district. There is no merit in these objections. The petitions submitted to the clerks, as well as the notices posted by said clerks, give clear and ample information as to the changes to be voted on. These new lines are definitely described according to sections, township and range, and appears so plain that the voter could not be in doubt. As said in Mason v. Kennedy, 89 Mo'. 23, “the important thing for the voter in each district to know was, how his district was to be affected by the creation of the new district (or by change of boundary) and what particular territory his district would lose in the creation of the new one (or by changing said boundary line). Of all this the notices and petitions fully informed the voter, and this was sufficient.
As to whether or not the school commissioner had “sufficient evidence before him” to justify his action in changing the boundary line between districts numbered 2 and 6 we have nothing to do in this proceeding. The statute contemplates a mere informal investigation by the commissioner as to the propriety of the changes. Having *176acquired, jurisdiction of the matter, he is directed to “proceed to inform himself as to the necessity of such proposed change, and his decision shall be final.” The record here shows that a dispute, or difference of opinion, had arisen between the different districts, or parts thereof affected by the proposed changes; that these matters were referred to the respondent as county commissioner;, that he proceeded to and did investigate and decide; and his decision therefore must be treated as a finality. Said decision too was clearly confined to the identical propositions submitted to the voters of the respective districts.
The judgment of the lower court was manifestly for the right party and will be affirmed.
All concur.